DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Request of Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1-11-2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 7-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 6,246,369 B1) in view of Watanabe (US 3,787,863 A) and Orfanidis (Electromagnetic Waves and Antennas).
claim 1, Brown discloses:
a first antenna in an antenna array, configured to receive a radio-frequency signal (16, Fig. 2; col. 2, lines 6-7); 
a second antenna in the antenna array, configured to receive the radio-frequency signal (16, Fig. 2; col. 2, lines 6-7), 
wherein the second antenna is located a first distance away from the first antenna (Fig. 2), and 
wherein a source of the radio-frequency signal is external to the antenna array (col. 2, lines 6-7);
a solid dielectric material disposed between the first antenna and the source of the radio-frequency signal, wherein the solid dielectric is configured to alter the radio-frequency signal received by the first antenna by reducing a propagation speed of the radio-frequency signal to simulate a second distance between the first antenna and the second antenna, the second distance based on a reduced propagation speed of the radio-frequency signal (22, Fig. 2; col. 1, line 67 to col. 2, line 7; col. 3, lines 6, 10, and 31-35) [where the wavelength λs simulates wavelength λ, and thus the second distance is λs/2 = λ/(2n) which simulates first distance λ/2 (where n = the square-root of the dielectric constant (col. 3, line 6)).  This is the "reduction in the physical spacing between the antenna elements while maintaining spatial diversity in phase between signals arriving from different directions" in col 2, lines 8-10.  The smaller distance/physical spacing inside the dielectric simulates the larger distance if there were no dielectric.  For an electromagnetic signal, λ * frequency = speed.  The frequency of an electromagnetic signal does not change as the signal propagates from one material 
a processing device communicatively coupled to the first antenna and the second antenna (74 connected to antenna outputs 24, Fig. 4);
wherein the second distance is based on a type of the solid dielectric material (col. 3, line 6 and 31-35) [where the second distance is λs/2 = λ/(2n), which depends on the type of material, where different materials have different dielectric constants, and therefore different n values (where n = the square-root of the dielectric constant (col. 3, line 6))].
Brown fails to disclose the processing device configured to: determine a phase difference between the radio frequency signal received by the first antenna and the radio frequency signal received by the second antenna, determine a direction of the source of the radio-frequency signal relative to the apparatus based at least in part on the second distance and the phase difference, wherein a directional resolution of the determination of the direction of the source of the radio-frequency signal is based on the second distance.
Watanabe teaches determining a phase difference between a radio frequency signal received by a first antenna and the radio frequency signal received by a second antenna; and determining a direction of a source of the radio-frequency signal relative to the antenna array based at least in part on a distance between the antennas and the phase difference (col. 1, lines 16-28).

Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that direction-finding is performed using a smaller phase array by using a dielectric.
	In the combination, the phase differences are based on antenna spacing/distance (Watanabe, col. 1, line 25).
	Based on equation (1) in Watanabe, the phase difference for the array can be expressed as:
Ψ=                 
                    
                        
                            2
                            π
                        
                        
                            
                                
                                    λ
                                
                                
                                    d
                                    i
                                    e
                                    l
                                    e
                                    t
                                    r
                                    i
                                    c
                                
                            
                        
                    
                
            d                
                    
                        
                            sin
                        
                        ⁡
                        
                            ϕ
                        
                    
                
             
where d corresponds to the first distance.  The wavelength of an electromagnetic wave in a dielectric is λdieletric =                 
                    
                        
                            
                                
                                    λ
                                
                                
                                    f
                                    r
                                    e
                                    e
                                     
                                    s
                                    p
                                    a
                                    c
                                    e
                                
                            
                        
                        
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        d
                                        i
                                        e
                                        l
                                        e
                                        t
                                        r
                                        i
                                        c
                                    
                                
                            
                        
                    
                
            , where the wavelength in air is approximately equal to the wavelength in free space.  Thus, the above equation can be written:
Ψ=                 
                    
                        
                            2
                            π
                        
                        
                            
                                
                                    λ
                                
                                
                                    f
                                    r
                                    e
                                    e
                                     
                                    s
                                    p
                                    a
                                    c
                                    e
                                
                            
                        
                    
                    
                        
                            
                                ϵ
                            
                            
                                d
                                i
                                e
                                l
                                e
                                t
                                r
                                i
                                c
                            
                        
                    
                
            d                
                    
                        
                            sin
                        
                        ⁡
                        
                            ϕ
                        
                    
                
             
Here,                 
                    
                        
                            
                                ϵ
                            
                            
                                d
                                i
                                e
                                l
                                e
                                t
                                r
                                i
                                c
                            
                        
                    
                
            d is the free space/air distance that the dielectric distance is equivalent to, i.e., dfree space equivalent =                 
                    
                        
                            
                                ϵ
                            
                            
                                d
                                i
                                e
                                l
                                e
                                t
                                r
                                i
                                c
                            
                        
                    
                
            d.  Thus, the equation can also be written:
Ψ=                 
                    
                        
                            2
                            π
                        
                        
                            
                                
                                    λ
                                
                                
                                    f
                                    r
                                    e
                                    e
                                     
                                    s
                                    p
                                    a
                                    c
                                    e
                                
                            
                        
                    
                
            dfree space equivalent                
                    
                        
                            sin
                        
                        ⁡
                        
                            ϕ
                        
                    
                
             
where dfree space equivalent corresponds to the second distance.

Based on Ex Parte Griesinger, BPAI Appeal 2007-2345, Mar 8, 2008, a reference is considered to teach not only what it states explicitly, but also what is mathematically equivalent to what it states: “[T]he Examiner’s use of mathematical equivalence per se to show anticipation appears to apply across all arts.”, p. 3, 3rd ¶.
In the case that the combination is not taken to be considered to teach these features, one of ordinary skill in the art would have found it trivial to replace a mathematical operation with another mathematical operation that is mathematically equivalent to it.
Orfanidis teaches a directional resolution of the determination of the direction of the source of the radio-frequency signal is based on a distance between the antennas (p. 1109, ¶3).
The relationship between the directional/angular resolution of an antenna array and the distance between the elements is:
angular resolution = λ / Nd
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the known directional/angular resolution equation for an antenna array would apply to the array of the combination.
Based on the equation of Orfanidis, the directional/angular resolution of the antenna array can be expressed as:
angular resolution = λdieletric / Nd
dieletric =                 
                    
                        
                            
                                
                                    λ
                                
                                
                                    f
                                    r
                                    e
                                    e
                                     
                                    s
                                    p
                                    a
                                    c
                                    e
                                
                            
                        
                        
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        d
                                        i
                                        e
                                        l
                                        e
                                        t
                                        r
                                        i
                                        c
                                    
                                
                            
                        
                    
                
            , where the wavelength in air is approximately equal to the wavelength in free space.  Thus, the above equation can be written:
angular resolution =                 
                    
                        
                            
                                
                                    λ
                                
                                
                                    f
                                    r
                                    e
                                    e
                                     
                                    s
                                    p
                                    a
                                    c
                                    e
                                
                            
                        
                        
                            N
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        d
                                        i
                                        e
                                        l
                                        e
                                        t
                                        r
                                        i
                                        c
                                    
                                
                            
                            d
                        
                    
                
            
Here,                 
                    
                        
                            
                                ϵ
                            
                            
                                d
                                i
                                e
                                l
                                e
                                t
                                r
                                i
                                c
                            
                        
                    
                
            d is the free space/air distance that the dielectric distance is equivalent to, i.e., dfree space equivalent =                 
                    
                        
                            
                                ϵ
                            
                            
                                d
                                i
                                e
                                l
                                e
                                t
                                r
                                i
                                c
                            
                        
                    
                
            d.  Thus, the equation can also be written:
angular resolution =                 
                    
                        
                            
                                
                                    λ
                                
                                
                                    f
                                    r
                                    e
                                    e
                                     
                                    s
                                    p
                                    a
                                    c
                                    e
                                
                            
                        
                        
                            N
                            
                                
                                    d
                                
                                
                                    f
                                    r
                                    e
                                    e
                                     
                                    s
                                    p
                                    a
                                    c
                                    e
                                     
                                    e
                                    q
                                    u
                                    i
                                    v
                                    a
                                    l
                                    e
                                    n
                                    t
                                
                            
                             
                        
                    
                
            
where dfree space equivalent corresponds to the second distance.
	In other words, what applicant claims is mathematically equivalent to what the combination teaches.  Applicant simply includes the dielectric contribution to the phase in a modified distance term rather than a modified wavelength term.
Based on Ex Parte Griesinger, BPAI Appeal 2007-2345, Mar 8, 2008, a reference is considered to teach not only what it states explicitly, but also what is mathematically equivalent to what it states: “[T]he Examiner’s use of mathematical equivalence per se to show anticipation appears to apply across all arts.”, p. 3, 3rd ¶.
In the case that the combination is not taken to be considered to teach these features, one of ordinary skill in the art would have found it trivial to replace a mathematical operation with another mathematical operation that is mathematically equivalent to it.
In regard to claim 10, Brown discloses:
a first antenna in an antenna array, configured to receive a radio-frequency signal (16, Fig. 2; col. 2, lines 6-7); 

wherein the second antenna is located a first distance away from the first antenna (Fig. 2), and 
wherein a source of the radio-frequency signal is external to the antenna array (col. 2, lines 6-7); 
a solid dielectric material disposed between the first antenna and the source of the radio-frequency signal, wherein the solid dielectric material is configured to alter the radio-frequency signal received by the first antenna to simulate a second distance between the first antenna and the second antenna by reducing a propagation speed of the radio-frequency signal by a determined amount, the second distance based on a reduced propagation speed of the radio-frequency signal (22, Fig. 2; col. 1, line 67 to col. 2, line 7; col. 3, lines 6, 10, and 31-35) [where the wavelength λs simulates wavelength λ, and thus the second distance is λs/2 = λ/(2n) which simulates first distance λ/2 (where n = the square-root of the dielectric constant (col. 3, line 6)).  This is the "reduction in the physical spacing between the antenna elements while maintaining spatial diversity in phase between signals arriving from different directions" in col 2, lines 8-10.  The smaller distance/physical spacing inside the dielectric simulates the larger distance if there were no dielectric.  For an electromagnetic signal, λ * frequency = speed.  The frequency of an electromagnetic signal does not change as the signal propagates from one material to another.  Thus, when the speed of the signal changes, λ also changes.  Since the distance between the antennas/the second distance is one-
a processing device (74, Fig. 4);
wherein the second distance is based on a type of the solid dielectric material (col. 3, line 6 and 31-35) [where the second distance is λs/2 = λ/(2n), which depends on the type of material, where different materials have different dielectric constants, and therefore different n values (where n = the square-root of the dielectric constant (col. 3, line 6))].
Brown fails to disclose the processing device is configured to determine a direction of the source of the radio-frequency signal relative to the apparatus based at least in part on the second distance and a phase difference, wherein a directional resolution of the determination of the direction of the source of the radio-frequency signal is based on the second distance.
Watanabe teaches determining a phase difference between a radio frequency signal received by a first antenna and the radio frequency signal received by a second antenna; and determining a direction of a source of the radio-frequency signal relative to the antenna array based at least in part on a distance between the antennas and the phase difference (col. 1, lines 16-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the phased array of Brown to known applications, such as the direction-finding of Watanabe, where Brown suggests that a phased array can be used in a variety of applications (col. 1, lines 18-20).

	In the combination, the phase differences are based on antenna spacing/distance (Watanabe, col. 1, line 25).
	Based on equation (1) in Watanabe, the phase difference for the array can be expressed as:
Ψ=                 
                    
                        
                            2
                            π
                        
                        
                            
                                
                                    λ
                                
                                
                                    d
                                    i
                                    e
                                    l
                                    e
                                    t
                                    r
                                    i
                                    c
                                
                            
                        
                    
                
            d                
                    
                        
                            sin
                        
                        ⁡
                        
                            ϕ
                        
                    
                
             
where d corresponds to the first distance.  The wavelength of an electromagnetic wave in a dielectric is λdieletric =                 
                    
                        
                            
                                
                                    λ
                                
                                
                                    f
                                    r
                                    e
                                    e
                                     
                                    s
                                    p
                                    a
                                    c
                                    e
                                
                            
                        
                        
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        d
                                        i
                                        e
                                        l
                                        e
                                        t
                                        r
                                        i
                                        c
                                    
                                
                            
                        
                    
                
            , where the wavelength in air is approximately equal to the wavelength in free space.  Thus, the above equation can be written:
Ψ=                 
                    
                        
                            2
                            π
                        
                        
                            
                                
                                    λ
                                
                                
                                    f
                                    r
                                    e
                                    e
                                     
                                    s
                                    p
                                    a
                                    c
                                    e
                                
                            
                        
                    
                    
                        
                            
                                ϵ
                            
                            
                                d
                                i
                                e
                                l
                                e
                                t
                                r
                                i
                                c
                            
                        
                    
                
            d                
                    
                        
                            sin
                        
                        ⁡
                        
                            ϕ
                        
                    
                
             
Here,                 
                    
                        
                            
                                ϵ
                            
                            
                                d
                                i
                                e
                                l
                                e
                                t
                                r
                                i
                                c
                            
                        
                    
                
            d is the free space/air distance that the dielectric distance is equivalent to, i.e., dfree space equivalent =                 
                    
                        
                            
                                ϵ
                            
                            
                                d
                                i
                                e
                                l
                                e
                                t
                                r
                                i
                                c
                            
                        
                    
                
            d.  Thus, the equation can also be written:
Ψ=                 
                    
                        
                            2
                            π
                        
                        
                            
                                
                                    λ
                                
                                
                                    f
                                    r
                                    e
                                    e
                                     
                                    s
                                    p
                                    a
                                    c
                                    e
                                
                            
                        
                    
                
            dfree space equivalent                
                    
                        
                            sin
                        
                        ⁡
                        
                            ϕ
                        
                    
                
             
where dfree space equivalent corresponds to the second distance.
In other words, what applicant claims is mathematically equivalent to what the combination teaches.  Applicant simply includes the dielectric contribution to the phase in a modified distance term rather than a modified wavelength term.
Based on Ex Parte Griesinger, BPAI Appeal 2007-2345, Mar 8, 2008, a reference is considered to teach not only what it states explicitly, but also what is rd ¶.
In the case that the combination is not taken to be considered to teach these features, one of ordinary skill in the art would have found it trivial to replace a mathematical operation with another mathematical operation that is mathematically equivalent to it.
Orfanidis teaches a directional resolution of the determination of the direction of the source of the radio-frequency signal is based on a distance between the antennas (p. 1109, ¶3).
The relationship between the directional/angular resolution of an antenna array and the distance between the elements is:
angular resolution = λ / Nd
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the known directional/angular resolution equation for an antenna array would apply to the array of the combination.
Based on the equation of Orfanidis, the directional/angular resolution of the antenna array can be expressed as:
angular resolution = λdieletric / Nd
The wavelength of an electromagnetic wave in a dielectric is λdieletric =                 
                    
                        
                            
                                
                                    λ
                                
                                
                                    f
                                    r
                                    e
                                    e
                                     
                                    s
                                    p
                                    a
                                    c
                                    e
                                
                            
                        
                        
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        d
                                        i
                                        e
                                        l
                                        e
                                        t
                                        r
                                        i
                                        c
                                    
                                
                            
                        
                    
                
            , where the wavelength in air is approximately equal to the wavelength in free space.  Thus, the above equation can be written:
angular resolution =                 
                    
                        
                            
                                
                                    λ
                                
                                
                                    f
                                    r
                                    e
                                    e
                                     
                                    s
                                    p
                                    a
                                    c
                                    e
                                
                            
                        
                        
                            N
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        d
                                        i
                                        e
                                        l
                                        e
                                        t
                                        r
                                        i
                                        c
                                    
                                
                            
                            d
                        
                    
                
            
                
                    
                        
                            
                                ϵ
                            
                            
                                d
                                i
                                e
                                l
                                e
                                t
                                r
                                i
                                c
                            
                        
                    
                
            d is the free space/air distance that the dielectric distance is equivalent to, i.e., dfree space equivalent =                 
                    
                        
                            
                                ϵ
                            
                            
                                d
                                i
                                e
                                l
                                e
                                t
                                r
                                i
                                c
                            
                        
                    
                
            d.  Thus, the equation can also be written:
angular resolution =                 
                    
                        
                            
                                
                                    λ
                                
                                
                                    f
                                    r
                                    e
                                    e
                                     
                                    s
                                    p
                                    a
                                    c
                                    e
                                
                            
                        
                        
                            N
                            
                                
                                    d
                                
                                
                                    f
                                    r
                                    e
                                    e
                                     
                                    s
                                    p
                                    a
                                    c
                                    e
                                     
                                    e
                                    q
                                    u
                                    i
                                    v
                                    a
                                    l
                                    e
                                    n
                                    t
                                
                            
                             
                        
                    
                
            
where dfree space equivalent corresponds to the second distance.
	In other words, what applicant claims is mathematically equivalent to what the combination teaches.  Applicant simply includes the dielectric contribution to the phase in a modified distance term rather than a modified wavelength term.
Based on Ex Parte Griesinger, BPAI Appeal 2007-2345, Mar 8, 2008, a reference is considered to teach not only what it states explicitly, but also what is mathematically equivalent to what it states: “[T]he Examiner’s use of mathematical equivalence per se to show anticipation appears to apply across all arts.”, p. 3, 3rd ¶.
In the case that the combination is not taken to be considered to teach these features, one of ordinary skill in the art would have found it trivial to replace a mathematical operation with another mathematical operation that is mathematically equivalent to it.
	In regard to claim 15, Brown discloses:
	receiving a radio-frequency signal via a first antenna in an antenna array (16, Fig. 2; col. 2, lines 6-7);
receiving the radio-frequency signal via a second antenna in an antenna array (16, Fig. 2; col. 2, lines 6-7), wherein: 
	a source of the RF signal is external to the antenna array (col. 2, lines 6-7);
	the second antenna is located a first distance from the first antenna (Fig. 2); and 
s simulates wavelength λ, and thus the second distance is λs/2 = λ/(2n) which simulates first distance λ/2 (where n = the square-root of the dielectric constant (col. 3, line 6)).  This is the "reduction in the physical spacing between the antenna elements while maintaining spatial diversity in phase between signals arriving from different directions" in col 2, lines 8-10.  The smaller distance/physical spacing inside the dielectric simulates the larger distance if there were no dielectric.  For an electromagnetic signal, λ * frequency = speed.  The frequency of an electromagnetic signal does not change as the signal propagates from one material to another.  Thus, when the speed of the signal changes, λ also changes.  Since the distance between the antennas/the second distance is one-half the wavelength (col. 10, lines 31-35), the second distance changes because the wavelength λ changes.];
wherein the second distance is based on a type of the solid dielectric material (col. 3, line 6 and 31-35) [where the second distance is λs/2 = λ/(2n), which depends on the type of material, where different materials have different dielectric constants, and therefore different n values (where n = the square-root of the dielectric constant (col. 3, line 6))].

	Watanabe teaches determining a phase difference between a radio frequency signal received by a first antenna and the radio frequency signal received by a second antenna; and determining a direction of a source of the radio-frequency signal relative to the antenna array based at least in part on a distance between the antennas and the phase difference (col. 1, lines 16-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the phased array of Brown to known applications, such as the direction-finding of Watanabe, where Brown suggests that a phased array can be used in a variety of applications (col. 1, lines 18-20).
Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that direction-finding is performed using a smaller phase array by using a dielectric.
	In the combination, the phase differences are based on antenna spacing/distance (Watanabe, col. 1, line 25).
	Based on equation (1) in Watanabe, the phase difference for the array can be expressed as:
Ψ=                 
                    
                        
                            2
                            π
                        
                        
                            
                                
                                    λ
                                
                                
                                    d
                                    i
                                    e
                                    l
                                    e
                                    t
                                    r
                                    i
                                    c
                                
                            
                        
                    
                
            d                
                    
                        
                            sin
                        
                        ⁡
                        
                            ϕ
                        
                    
                
             
dieletric =                 
                    
                        
                            
                                
                                    λ
                                
                                
                                    f
                                    r
                                    e
                                    e
                                     
                                    s
                                    p
                                    a
                                    c
                                    e
                                
                            
                        
                        
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        d
                                        i
                                        e
                                        l
                                        e
                                        t
                                        r
                                        i
                                        c
                                    
                                
                            
                        
                    
                
            , where the wavelength in air is approximately equal to the wavelength in free space.  Thus, the above equation can be written:
Ψ=                 
                    
                        
                            2
                            π
                        
                        
                            
                                
                                    λ
                                
                                
                                    f
                                    r
                                    e
                                    e
                                     
                                    s
                                    p
                                    a
                                    c
                                    e
                                
                            
                        
                    
                    
                        
                            
                                ϵ
                            
                            
                                d
                                i
                                e
                                l
                                e
                                t
                                r
                                i
                                c
                            
                        
                    
                
            d                
                    
                        
                            sin
                        
                        ⁡
                        
                            ϕ
                        
                    
                
             
Here,                 
                    
                        
                            
                                ϵ
                            
                            
                                d
                                i
                                e
                                l
                                e
                                t
                                r
                                i
                                c
                            
                        
                    
                
            d is the free space/air distance that the dielectric distance is equivalent to, i.e., dfree space equivalent =                 
                    
                        
                            
                                ϵ
                            
                            
                                d
                                i
                                e
                                l
                                e
                                t
                                r
                                i
                                c
                            
                        
                    
                
            d.  Thus, the equation can also be written:
Ψ=                 
                    
                        
                            2
                            π
                        
                        
                            
                                
                                    λ
                                
                                
                                    f
                                    r
                                    e
                                    e
                                     
                                    s
                                    p
                                    a
                                    c
                                    e
                                
                            
                        
                    
                
            dfree space equivalent                
                    
                        
                            sin
                        
                        ⁡
                        
                            ϕ
                        
                    
                
             
where dfree space equivalent corresponds to the second distance.
In other words, what applicant claims is mathematically equivalent to what the combination teaches.  Applicant simply includes the dielectric contribution to the phase in a modified distance term rather than a modified wavelength term.
Based on Ex Parte Griesinger, BPAI Appeal 2007-2345, Mar 8, 2008, a reference is considered to teach not only what it states explicitly, but also what is mathematically equivalent to what it states: “[T]he Examiner’s use of mathematical equivalence per se to show anticipation appears to apply across all arts.”, p. 3, 3rd ¶.
In the case that the combination is not taken to be considered to teach these features, one of ordinary skill in the art would have found it trivial to replace a mathematical operation with another mathematical operation that is mathematically equivalent to it.
Orfanidis teaches a directional resolution of the determination of the direction of the source of the radio-frequency signal is based on a distance between the antennas (p. 1109, ¶3).

angular resolution = λ / Nd
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the known directional/angular resolution equation for an antenna array would apply to the array of the combination.
Based on the equation of Orfanidis, the directional/angular resolution of the antenna array can be expressed as:
angular resolution = λdieletric / Nd
The wavelength of an electromagnetic wave in a dielectric is λdieletric =                 
                    
                        
                            
                                
                                    λ
                                
                                
                                    f
                                    r
                                    e
                                    e
                                     
                                    s
                                    p
                                    a
                                    c
                                    e
                                
                            
                        
                        
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        d
                                        i
                                        e
                                        l
                                        e
                                        t
                                        r
                                        i
                                        c
                                    
                                
                            
                        
                    
                
            , where the wavelength in air is approximately equal to the wavelength in free space.  Thus, the above equation can be written:
angular resolution =                 
                    
                        
                            
                                
                                    λ
                                
                                
                                    f
                                    r
                                    e
                                    e
                                     
                                    s
                                    p
                                    a
                                    c
                                    e
                                
                            
                        
                        
                            N
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        d
                                        i
                                        e
                                        l
                                        e
                                        t
                                        r
                                        i
                                        c
                                    
                                
                            
                            d
                        
                    
                
            
Here,                 
                    
                        
                            
                                ϵ
                            
                            
                                d
                                i
                                e
                                l
                                e
                                t
                                r
                                i
                                c
                            
                        
                    
                
            d is the free space/air distance that the dielectric distance is equivalent to, i.e., dfree space equivalent =                 
                    
                        
                            
                                ϵ
                            
                            
                                d
                                i
                                e
                                l
                                e
                                t
                                r
                                i
                                c
                            
                        
                    
                
            d.  Thus, the equation can also be written:
angular resolution =                 
                    
                        
                            
                                
                                    λ
                                
                                
                                    f
                                    r
                                    e
                                    e
                                     
                                    s
                                    p
                                    a
                                    c
                                    e
                                
                            
                        
                        
                            N
                            
                                
                                    d
                                
                                
                                    f
                                    r
                                    e
                                    e
                                     
                                    s
                                    p
                                    a
                                    c
                                    e
                                     
                                    e
                                    q
                                    u
                                    i
                                    v
                                    a
                                    l
                                    e
                                    n
                                    t
                                
                            
                             
                        
                    
                
            
where dfree space equivalent corresponds to the second distance.
	In other words, what applicant claims is mathematically equivalent to what the combination teaches.  Applicant simply includes the dielectric contribution to the phase in a modified distance term rather than a modified wavelength term.
Based on Ex Parte Griesinger, BPAI Appeal 2007-2345, Mar 8, 2008, a reference is considered to teach not only what it states explicitly, but also what is rd ¶.
In the case that the combination is not taken to be considered to teach these features, one of ordinary skill in the art would have found it trivial to replace a mathematical operation with another mathematical operation that is mathematically equivalent to it.
In regard to claims 2 and 16, Brown further discloses the second distance is larger than the first distance (col. 2, lines 4-14) [where the second distance is the distance if there were no dielectric, and adding the dielectric reduces the size, making the first distance smaller than the second distance, and thus the second distance larger than the first distance]. 
In regard to claims 4 and 18, Watanabe further discloses determine an angle of arrival of the radio-frequency signal based at least in part on the second distance and the phase difference, where, as can be seen from the final equation in the discussion of Watanabe, above:
Ψ=                 
                    
                        
                            2
                            π
                        
                        
                            
                                
                                    λ
                                
                                
                                    f
                                    r
                                    e
                                    e
                                     
                                    s
                                    p
                                    a
                                    c
                                    e
                                
                            
                        
                    
                
            dfree space equivalent                
                    
                        
                            sin
                        
                        ⁡
                        
                            ϕ
                        
                    
                
             
the angle of arrival ϕ is a function of the second distance dfree space equivalent and the phase difference Ψ.
	In regard to claim 7, Brown further discloses a third antenna configured to receive the RF signal wherein the third antenna is located a third distance away from the first antenna (16, Fig. 2).

In regard to claim 8, in the combination, the phase difference is determined further based on a dielectric constant of the solid dielectric material, where, as can be seen from the third equation in the discussion of Watanabe, above:
Ψ=                 
                    
                        
                            2
                            π
                        
                        
                            
                                
                                    λ
                                
                                
                                    f
                                    r
                                    e
                                    e
                                     
                                    s
                                    p
                                    a
                                    c
                                    e
                                
                            
                        
                    
                    
                        
                            
                                ϵ
                            
                            
                                d
                                i
                                e
                                l
                                e
                                t
                                r
                                i
                                c
                            
                        
                    
                
            d                
                    
                        
                            sin
                        
                        ⁡
                        
                            ϕ
                        
                    
                
             
the phase difference Ψ is a function of the dielectric constant of the solid dielectric material                 
                    
                        
                            ϵ
                        
                        
                            d
                            i
                            e
                            l
                            e
                            t
                            r
                            i
                            c
                        
                    
                
            .
In regard to claim 9, Watanabe further teaches the phase difference is determined further based on a frequency of the radio-frequency signal, where, as can be seen from the first equation in the discussion of Watanabe, above:
Ψ=                 
                    
                        
                            2
                            π
                        
                        
                            
                                
                                    λ
                                
                                
                                    d
                                    i
                                    e
                                    l
                                    e
                                    t
                                    r
                                    i
                                    c
                                
                            
                        
                    
                
            d                
                    
                        
                            sin
                        
                        ⁡
                        
                            ϕ
                        
                    
                
             
the phase difference Ψ is a function of the wavelength of the radio-frequency signal                 
                    
                        
                            λ
                        
                        
                            d
                            i
                            e
                            l
                            e
                            c
                            t
                            r
                            i
                            c
                        
                    
                
            .  However, the wavelength of an electromagnetic signal is related to the frequency of the electromagnetic signal via the speed of the electromagnetic signal, as can be seen by the equation:
                
                    λ
                
             * frequency = speed
Thus, the equation of above can be written in terms of frequency:
Ψ=                 
                    2
                    π
                    
                        
                            f
                            r
                            e
                            q
                            u
                            e
                            n
                            c
                            y
                        
                        
                            s
                            p
                            e
                            e
                            d
                        
                    
                
            d                
                    
                        
                            sin
                        
                        ⁡
                        
                            ϕ
                        
                    
                
             
In regard to claims 11 and 20, Brown further discloses reducing the propagation speed of the radio-frequency signal simulates the second distance between the first s simulates wavelength λ, and thus the second distance is λs/2 = λ/(2n) which simulates first distance λ/2 (where n = the square-root of the dielectric constant (col. 3, line 6)).  This is the "reduction in the physical spacing between the antenna elements while maintaining spatial diversity in phase between signals arriving from different directions" in col 2, lines 8-10.  The smaller distance/physical spacing inside the dielectric simulates the larger distance if there were no dielectric.].
In regard to claim 12, in the combination, an angle of arrival/signal direction is determined, the angle of arrival being based on the reduced propagation speed, where, as can be seen from the equation cited in with regard to claim 9, above:
Ψ=                 
                    2
                    π
                    
                        
                            f
                            r
                            e
                            q
                            u
                            e
                            n
                            c
                            y
                        
                        
                            s
                            p
                            e
                            e
                            d
                        
                    
                
            d                
                    
                        
                            sin
                        
                        ⁡
                        
                            ϕ
                        
                    
                
            
angle of arrival ϕ is a function of the speed of the RF signal speed.
In regard to claim 13, in the combination, the determined amount [speed reduction] is based on a dielectric constant of the solid dielectric material, where, as can be seen from the second equation in the discussion of Watanabe, above:
λdieletric =                 
                    
                        
                            
                                
                                    λ
                                
                                
                                    f
                                    r
                                    e
                                    e
                                     
                                    s
                                    p
                                    a
                                    c
                                    e
                                
                            
                        
                        
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        d
                                        i
                                        e
                                        l
                                        e
                                        t
                                        r
                                        i
                                        c
                                    
                                
                            
                        
                    
                
            
The wavelength of an electromagnetic signal is related to the frequency of the electromagnetic signal via the speed of the electromagnetic signal, as can be seen by the equation:
                
                    λ
                
             * frequency = speed
Thus, the first equation can be written as:
dieletric =                 
                    
                        
                            
                                
                                    λ
                                
                                
                                    f
                                    r
                                    e
                                    e
                                     
                                    s
                                    p
                                    a
                                    c
                                    e
                                
                            
                        
                        
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        d
                                        i
                                        e
                                        l
                                        e
                                        t
                                        r
                                        i
                                        c
                                    
                                
                            
                        
                    
                
             =                 
                    
                        
                            s
                            p
                            e
                            e
                            d
                        
                        
                            f
                            r
                            e
                            q
                            u
                            e
                            n
                            c
                            y
                        
                    
                     
                
            =                 
                    
                        
                            (
                            c
                            -
                            Δ
                            s
                            p
                            e
                            e
                            d
                            )
                        
                        
                            f
                            r
                            e
                            q
                            u
                            e
                            n
                            c
                            y
                        
                    
                
            
where Δspeed is the determined amount/speed reduction.  Thus, it can be seen that the determined amount Δspeed is a function of the dielectric constant                 
                    
                        
                            ϵ
                        
                        
                            d
                            i
                            e
                            l
                            e
                            t
                            r
                            i
                            c
                        
                    
                    .
                
            
                
                    
                        
                            
                                
                                    λ
                                
                                
                                    f
                                    r
                                    e
                                    e
                                     
                                    s
                                    p
                                    a
                                    c
                                    e
                                
                            
                        
                        
                            
                                
                                    
                                        ϵ
                                    
                                    
                                        d
                                        i
                                        e
                                        l
                                        e
                                        t
                                        r
                                        i
                                        c
                                    
                                
                            
                        
                    
                
             =                 
                    
                        
                            (
                            c
                            -
                            Δ
                            s
                            p
                            e
                            e
                            d
                            )
                        
                        
                            f
                            r
                            e
                            q
                            u
                            e
                            n
                            c
                            y
                        
                    
                
            
In regard to claim 14, in the combination, the determined amount [speed reduction Δspeed] is based on a frequency of the radio-frequency signal, as can be seen in the equation immediately above.

The following reference(s) is/are also found relevant:
Chu (CN 101105525 A), which teaches a direction finding device (abstract) providing the radio frequency signal to a receiver component configured to filter the RF signal and combine the RF signal with a local oscillator signal (front end including 10, 15, Fig 2).
Carr (The Technician's Radio Receiver Handbook), which teaches the details of an RF front end (Fig. 4.1, p. 37).
Manry (Advanced Mini Array Antenna Design), which teaches a phased array with a least two antenna elements (p. 3, ¶2;  p. 5, Fig. 4), with a solid electrical material between the antenna elements (p. 4, col. 2, ¶2), used to simulate a second distance between the first and second antenna (p. 3, col. 2, ¶3).
	Lu (US 20130257672 A1), which teaches a phased array with a least two antenna elements (910, 920, Fig. 11), with a solid electrical material between the antenna elements (¶46; ¶48).


Response to Arguments
The 35 USC 112 rejection(s) have been withdrawn.
Applicant’s arguments on p. 6-9, with respect to the prior art rejection(s) have been fully considered but they are not persuasive. 
Applicant argues that Brown fails to disclose "reducing a propagation speed of the radio-frequency signal simulate a second distance between the first antenna and the second antenna".  Applicant states:
Brown discloses the use of a superstrate dielectric material that covers all of the antenna elements (sits between all of the antenna array and the incoming signal), and controls the phased relationship of a signal received by the antenna array to allow for a different physical design of the antenna array. Indeed, Brown states that the "design of the superstrate dielectric lens permits a reduction in the physical spacing between the antenna elements while maintaining spatial diversity in phase between signals arriving from different directions. This enables the antenna array to be made significantly smaller than conventional phased array antennas while maintaining a similar phase relationship to that achieved using conventional phased array antennas." Brown, col. 1, line 67 to col. 2, line 7. Indeed, Brown does not simulate (and does not need to) a second distance between antennas because the dielectric superstrate of Brown permits a reduction in the physical spacing between the antenna elements while maintaining spatial diversity in phase between signals arriving from different directions. Stated differently, the antenna array of Brown is designed with the antennas already spaced as far apart as necessary because they are coupled to the dielectric superstrate. Therefore, Brown is silent on "a solid dielectric material disposed between the first antenna and the source of the radio-frequency signal, wherein the solid dielectric is configured to alter the radio-frequency signal received by the first antenna by reducing a propagation speed of the radio-frequency signal to simulate a second distance between the first antenna and the second antenna," as recited in claim 1.

the exact same thing as applicant is claiming.  Brown is using his array coupled with a dielectric to simulate a larger array without a dielectric.  By reducing the propagation speed of the radio-frequency signal using the dielectric, Brown is simulating a larger array with a second distance between the first antenna and the second antenna, the second distance being larger than the first distance in his actual array.  As Brown states col 2, lines 8-10: "reduction in the physical spacing between the antenna elements while maintaining spatial diversity in phase between signals arriving from different directions".  I.e. the array is maintaining the properties of the larger array with the second distance but using a smaller array with the first distance.  I.e. the smaller array with the first distance is simulating the larger array with the second distance by maintaining the same properties (i.e. maintaining spatial diversity in phase between signals arriving from different directions) as the larger array.  This is the exact same thing that applicant is claiming.
Applicant argues that Watanabe and Orfanidis fail to disclose "reducing a propagation speed of the radio-frequency signal simulate a second distance between the first antenna and the second antenna".   However, this argument is moot since neither Watanabe nor Orfanidis is not cited as teaching this feature.







If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648